TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00713-CV


                                  W. C. and Z. B., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-18-003971, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants W. C. and Z. B. filed their notices of appeal on October 7, 2019, and

October 2, 2019, respectively. The appellate record was complete on October 29, 2019, making

appellants’ briefs due on November 18, 2019. To date, appellants’ briefs have not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Robert Galvin and Lindsey Dionne to file appellants’ briefs no

later than December 11, 2019. If the briefs are not filed by that date, counsel may be required to

show cause why they should not be held in contempt of court.

               It is ordered on November 25, 2019.



Before Justices Goodwin, Baker, and Kelly